Knowlton, J.
The presiding judge made all the rulings requested by the defendant, except the ruling that on the evidence the plaintiff was not entitled to recover, and found for the plaintiff on the count in contract.
The evidence well warranted a finding that the defendant, through its agent, made an express contract with the plaintiff to get his trunk in Cambridge and deliver it to him in Lowell, and that the trunk was afterwards delivered on behalf of the plaintiff to a party who was acting as an agent employed by the defendant to get the trunk. The defendant was, therefore, responsible for the loss of it. Najac v. Boston & Lowell Railroad, 7 Allen, 329.

Exceptions overruled.